IKE FOLSE
v.
OUR LADY OF THE LAKE HOSPITAL, INC. D/B/A OUR LADY OF THE LAKE REGIONAL MEDICAL CENTER
No. 2008 CA 1033.
Court of Appeals of Louisiana, First Circuit.
February 4, 2009.
NOT DESIGNATED FOR PUBLICATION
DAVID A. ABRAMSON, Attorney for Plaintiff/Appellant Ike Folse
NICHOLAS R. BURSAVICH, DOUGLAS K. WILLIAMS, Attorneys for Defendant/Appellee Our Lady of the Lake Hospital, Inc., d/b/a Our Lady of the Lake Regional Medical Center
Before: PETTIGREW, McDONALD, and HUGHES, JJ.
McDonald, J.
This is an appeal of a medical malpractice case. Ike Folse, the plaintiff, filed suit against Our Lady of the Lake Hospital d/b/a Our Lady of the Lake Regional Medical Center (OLOL), in connection with treatment provided to him by OLOL nurses, asserting the nurses failed to discharge their obligation of care to him.
On February 25, 2003, Mr. Folse was admitted to the Lane Memorial Hospital in Zachary. Mr. Folse was obese and had chronic renal failure, congestive heart failure, and respiratory distress. Mr. Folse's condition deteriorated, and he was transferred to the OLOL Intensive Care Unit for additional treatment on February 28, 2003. On admission to OLOL, the diagnosis was acute chronic renal failure. Mr. Folse was intubated and given paralyzing medication for his safety. During this time, Mr. Folse developed skin breakdown to his abdomen, right buttock, and the right side of his face, which was noted in early March. Over the next several weeks, the OLOL nurses provided wound care to Mr. Folse, and he was placed on a specialty mattress to help reduce the pressure to his skin. Mr. Folse's overall condition began to improve, and he was eventually weaned from the respirator. On April 3, 2003, he left OLOL and was transferred to Ferncrest Manor for extended care.
Thereafter, Mr. Folse submitted this matter for review by a medical review panel. A medical review panel convened and unanimously found the following:
The evidence supports the conclusion that the defendant failed to meet the applicable standard of care as charged in the complaint.
The panel can not say that had the standard of ca[re] been met the patient would not have still developed ulcers.
Reasons as to defendant Our Lady of the Lake Regional Medical Center:
The patient was not assessed properly initially and a skin care plan was not implemented, revised periodically, and no specific plan for decubitus prevention was documented and carried out. Implementing the standard of care in this patient may have been detetrimental to his overall care in that it could have caused other complications.
Following the medical review panel decision, Mr. Folse filed a petition for damages in the Nineteenth Judicial District Court against OLOL. The case was tried before a jury, and the jury returned a verdict finding that OLOL breached the standard of care, but that OLOL's breach did not cause injury to Mr. Folse. The trial court signed a judgment in favor of OLOL, dismissing the suit with prejudice. Mr. Folse filed a motion for judgment notwithstanding the verdict (JNOV), or in the alternative a motion for new trial, which was denied by the trial court. Mr. Folse has appealed the judgment dismissing his suit. He asserts that the jury erred in finding that the OLOL nurses' breach of the standard of care was not a substantial factor in causing injury to him.
After a thorough review of the record, we find no manifest error in the trial court judgment, and we affirm the trial court judgment dismissing the suit. Costs are assessed against Mr. Folse. This memorandum opinion is issued in compliance with Uniform Rules-Court of Appeal, Rule 2-16. 1.B.
AFFIRMED.